
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


FIRST COMMUNITY BANCORP
DIRECTORS DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED AS OF AUGUST 29, 2003)

        This First Community Bancorp Directors Deferred Compensation Plan (this
"Plan"), formerly known as the Rancho Santa Fe National Bank Directors Deferred
Compensation Plan, is amended and restated effective as of August 29, 2003.

        1. DEFERRAL OF FEES.    

        a.     The directors ("Directors") of First Community Bancorp (the
"Company") and any of its subsidiaries that have been selected by the Board of
Directors (the "Board") of the Company to participate in this Plan, including
employee Directors, shall be eligible to participate in this Plan. From time to
time, the eligible Directors may, by written notice given in accordance with
this Plan, elect to have deferred as herein provided up to:

        (1)   100% of their Director's fees and bonuses (collectively, "Eligible
Cash Amounts");

        (2)   100% of their Stock Awards (as defined in the First Community
Bancorp 2003 Stock Incentive Plan (the "Stock Incentive Plan") and SARs (as
defined in the Stock Incentive Plan) (or awards similar to Stock Awards and SARs
under any successor equity based award plan of the Company) (collectively,
"Eligible Equity Amounts" and, together with Eligible Cash Amounts, "Eligible
Amounts"); and

        (3)   such percentage of such other amounts (including, but not limited
to, base salary) as the Committee (as defined herein) may determine in its sole
discretion.

        Any such Eligible Amounts which are deferred in accordance with this
Plan shall be referred to herein as "Deferred Amounts".

        b.     Any deferral elections with respect to Eligible Cash Amounts
shall be exercised in writing by the Director in accordance with this Plan prior
to the later to occur of the following:

        (1)   the first day of the calendar year in which the Director begins
earning the Eligible Amounts; and

        (2)   the first day of the calendar month next following the date the
Director first becomes eligible to participate in this Plan; provided, however,
that any election made after the first day of the calendar year in which the
Director begins earning the Eligible Amounts shall only apply to Eligible
Amounts earned after the first day of the calendar quarter following the date of
election.

        c.     Any deferral election with respect to Eligible Equity Amounts
shall be exercised in writing by the Director in accordance with this Plan on
the earliest to occur of the following:

        (1)   Immediately prior to the date on which the Director would
otherwise have vested therein (other than a Stock Award that is in the form of a
restricted stock award);

        (2)   December 31st of the year prior to the calendar year in which a
restricted stock award (or the first tranche of such restricted stock award) is
scheduled to vest; and

        (3)   an earlier date elected by the Director.

        Each Director's initial election to defer any Eligible Cash Amount or
Eligible Equity Amount under this Plan shall also state whether the Deferred
Amounts subject to such deferral election (and each subsequent deferral
election) shall be payable in a lump sum or annual installments for a period not
to exceed ten years. An election to defer Eligible Cash Amounts, once made,
shall continue to be effective for Eligible Cash Amounts earned during
succeeding calendar years until revoked or amended

--------------------------------------------------------------------------------

by the Director prior to the first day of the calendar year to which such
revocation or amendment applies.

        d.     Deferred Amounts shall be subject to the rules set forth in this
Plan or as prescribed by the Committee pursuant to Section 2, any deferral
election and allocation form (each, an "Election Form") required by the
Committee to be entered into in connection herewith, and each Director shall
have the right to receive cash or in kind payments on account of previously
Deferred Amounts only in the amounts and under the circumstances set forth in
this Plan and each applicable Election Form.

        e.     This Plan, in conjunction with each applicable Election Form, is
intended to meet the requirements for the affirmative defense set forth in
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), with respect to any Deferred Amounts which are deemed to be
invested in the Company's common stock, no par value per share ("Common Stock),
pursuant to this Plan.

        2. COMMITTEE.    Full power and authority to construe, interpret and
administer this Plan, shall be vested in a committee (the "Committee" or "Plan
Administrator") comprised entirely of non-director executive officers of the
Company and chaired by the Chief Financial Officer of the Company. The other
members of the Committee shall be the Company's General Counsel, the Company's
Director of Human Resources and the Chief Financial Officer(s) of the Company's
subsidiary banks. Any member of the Committee may bind the Administrator. The
Committee may delegate authority to any officer of the Company to carry out its
functions from time to time. The Committee shall have full power and authority
to make each determination provided for under this Plan, and in this connection,
to promulgate such rules and regulations as the Committee considers necessary,
appropriate or desirable for the implementation and management of this Plan.
Notwithstanding the terms of this Plan or any Election Form entered into by a
Director to the contrary, the Committee may, prior to the occurrence of a Change
in Control (as defined below), determine in its sole discretion to pay a
Director's Account balance in single lump sum payment. All determinations made
by the Committee prior to a Change in Control shall be conclusive upon the
Company, each current and former Director and their respective estates,
beneficiaries, heirs, assigns, trusts and legal representatives.

        3. DEFERRED COMPENSATION ACCOUNTS.    Except as provided in Section 4,
any Eligible Amounts deferred by a Director shall not be funded or set aside for
future payment by the Company. Instead, the Company shall establish on its books
a separate bookkeeping account (each, an "Account") for each Director who
participates in this Plan. Each such Account shall be maintained as follows:

        a.     Each Account shall be credited with the Eligible Amounts elected
to be deferred by the Director for whom such Account is established, in the case
of Deferred Amounts that Eligible Cash Amounts, as of the date on which such
Eligible Cash Amounts would otherwise have been paid to the Director and, in the
case of Deferred Amounts that are Eligible Equity Amounts, as of the date
determined in accordance with Section 1(c) hereof. Dividends payable with
respect to any Stock Award that has been credited to a Director's Account shall
be automatically credited to such Director's Account as of the date such
dividend would otherwise have been paid to the Director and shall be deemed to
be invested in the same form and in the same manner as such Director's Eligible
Cash Amounts as in effect for the Plan year during which such dividends are
paid; provided, however, that in the event such Director has not elected to
defer any Eligible Cash Amounts for such Plan year, the dividends shall be
deemed to be invested in Common Stock in accordance with the provisions of
Section 3(b)(3) hereof.

        b.     Each Director shall have the option to elect to have any Deferred
Amounts relating to Eligible Cash Amounts deemed to be invested in either Common
Stock or a money market mutual fund selected by the Committee in its sole
discretion (an "Investment Election") and shall be

2

--------------------------------------------------------------------------------




credited with the performance of each such hypothetical investment as if the
Deferred Amounts in such Account had actually been invested in accordance with
such Investment Election. Each Investment Election shall be made in the
following manner:

        (1)   With respect to a Director's initial deferral of an Eligible Cash
Amount, such Director shall make an Investment Election by designating a fixed
dollar amount (including zero) or a percentage (expressed in whole percentages)
of any Deferred Amounts relating to Eligible Cash Amounts to be credited to such
Director's Account during the succeeding calendar year and each successive
calendar year thereafter (until such Investment Election is terminated or
amended by the Director in accordance with the terms of subsection (2) below)
that shall be deemed to be invested in Common Stock;

        (2)   With respect to each subsequent Investment Election, prior to
December 15th of each calendar year, each Director participating in this Plan
shall be eligible to designate (a) a fixed dollar amount (including zero) or a
percentage (expressed in whole percentages) of any Deferred Amounts relating to
Eligible Cash Amounts to be credited to such Director's Account during the
succeeding calendar year and each successive calendar year thereafter (until
such Investment Election is changed by the Director in accordance with the terms
of this subsection (2)) that shall be deemed to be invested in Common Stock and
(b) a fixed dollar amount (including zero) or a percentage (expressed in whole
percentages) of any such Deferred Amounts already credited to such Director's
Account in prior calendar years that shall be deemed to be invested in Common
Stock;

        (3)   The Investment Elections described in subsections (1) and
(2)(a) above shall be effective (i) on March 15th (or if such day is not a
trading day on the first trading day thereafter and shall be based on the
average trading price of the Common Stock on the National Association of
Securities Dealers Automated Quotations National Market (the "Nasdaq National
Market") for such day) of the calendar year following the year such election was
made for Deferred Amounts first credited to such Director's Account between
January 1st to March 10th of such calendar year, (ii) on the 15th of April (or
if such day is not a trading day on the first trading day thereafter and shall
be based on the average trading price of the Common Stock on the Nasdaq National
Market for such day) for amounts first credited to such Director's Account
between March 11th and April 10th, and (iii) on the 15th of each subsequent
month (or if such day is not a trading day on the first trading day thereafter
and shall be based on the average trading price of the Common Stock on the
Nasdaq National Market for such day) during such calendar year, to the extent
such Deferred Amounts were first credited to such Director's between the 11th
day of the immediately preceding month and the 10th day of such subsequent
month.

        c.     Until such time as Deferred Amounts that are first credited to a
Director's Account prior to March 11th or the 11th day of a subsequent month can
be deemed to be invested in Common Stock as described in subsection b. above,
such Deferred Amounts shall be deemed to be invested in the money market mutual
fund selected by the Committee. Any Deferred Amounts relating to Eligible Equity
Amounts shall be deemed to be invested in Common Stock beginning on the date on
which such Eligible Equity Amounts are credited to the Director's Account.

        d.     Each Director, and each beneficiary (as described in Section 6
below) of a Director's Account, shall, at all times, be and remain an unsecured
general creditor of the Company with respect to any payments due and owing to
such Director hereunder.

        4. TRUST.    

        a.     The Company may establish a "rabbi trust" (the "Trust") to aid in
the accumulation of assets for payment of the Account balances. At any time
prior to a Change in Control (as defined

3

--------------------------------------------------------------------------------

below), the Company may, in its discretion, contribute any amount (or no amount)
to the Trust. The trustee of the Trust shall be a corporate trustee independent
of the Company. Nothing herein shall be construed as requiring the Company to
make any contributions to the Trust prior to a Change in Control. To the extent
such contributions are actually made, the Trust's assets shall remain subject to
the claims of the Company's general creditors in the event of its insolvency.
Within thirty (30) days of the occurrence of a Change in Control, and within
thirty (30) days of each anniversary of the Change in Control, the Company shall
contribute to a separate Trust account maintained for each Director under the
Trust, in cash or Common Stock, an amount equal to at least 100% of the then
current value of each such Director's Account, less any amount already credited
to such Director's Trust account as of the date of each such contribution.
Amounts paid to Directors from the Trust shall discharge the obligations of the
Company hereunder to the Directors to the extent of the payments so made.

        b.     For purposes of this Plan, "Change in Control" shall mean the
occurrence of any of the following:

          (i)  Any "person" (for purposes of this definition, as such term is
defined in Section 13(d) of the Exchange Act) is or becomes the "beneficial
owner" (for purposes of this definition, as such term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company,
or of any entity resulting from a merger or consolidation involving the Company,
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of the Company or such entity.

         (ii)  The individuals who, as of the date hereof, are members of the
Board (the "Existing Directors"), cease, for any reason, to constitute more than
fifty percent (50%) of the number of authorized directors of the Company as
determined in the manner prescribed in the Company's Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by the Company's stockholders of any new director was approved by a vote of at
least fifty percent (50%) of the Existing Directors, such a new director shall
be considered an Existing Director; provided, further, however, that no
individual shall be considered to be an Existing Director if such individual
initially assumed office as a result of either an actual or threatened election
contest ("Election Contest") or other actual or threatened solicitation of
proxies by or on behalf of anyone other than the Board (a "Proxy Contest"),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest.

        (iii)  The consummation of (x) a merger, consolidation or reorganization
to which the Company is a party, whether or not the Company is the person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the Company,
in one transaction or a series of related transactions, to any person other than
the Company, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (a
"Transaction") does not otherwise result in a "Change in Control" pursuant to
subparagraph (i) of this definition of Change in Control; provided, however,
that no such Transaction shall constitute a Change in Control under this
subparagraph (iii) if the persons who were the shareholders of the Company
immediately before the consummation of such Transaction are the beneficial
owners, immediately following the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the person to whom the assets of the Company are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii).

4

--------------------------------------------------------------------------------




        5. PAYMENT OF ACCOUNT BALANCES AND HARDSHIP/OTHER DISTRIBUTIONS.    

        a.     Payout of a Director's Account balance shall commence during the
earlier of (i) the month following the later of (A) the month during which the
Director ceases to be a member of the Board and any board of any of the
Company's subsidiaries that have been selected by the Board to participate in
this Plan and (B) the month during which the Director ceases to be an employee
of the Company and any of the Company's subsidiaries that have been selected by
the Board to participate in this Plan, and (ii) January of the year following
the year in which the Director attains age 70. Subject to Section 2, such
Account balance shall be paid in either a lump sum or in substantially equal
annual installments over a period of years not to exceed ten years as previously
elected by the Director. Each annual installment shall include investment gains
(or losses) on the remaining Account balance during the previous year until the
Account shall have been paid in full. A Director may continue to make new
investment elections with respect Deferred Amounts in such Director's Account as
provided in Section 3 during the period that the Account is being distributed.
The amount or amounts paid out of the Director's Account shall be (i) in kind,
in the case of Deferred Amounts deemed invested in Common Stock or relating to
Eligible Equity Amounts and (ii) in cash, in the case of Deferred Amounts deemed
invested in a money market mutual fund account.

        b.     Notwithstanding the foregoing, in the event that the Internal
Revenue Service or any court of competent jurisdiction shall finally determine
that part or all of the value of a Director's Account balance which has not been
distributed to the Director is nevertheless required to be included in the
Director's gross income for federal or state income tax purposes, then such
Account balance or the part thereof that is determined to be includible in gross
income shall be distributed to the Director in a lump sum payment as soon as
practicable after such determination without any action or approval by the
Director. This amount shall be (i) in kind, in the case of Deferred Amounts
deemed invested in Common Stock or relating to Eligible Equity Amounts and
(ii) in cash, in the case of Deferred Amounts deemed invested in a money market
mutual fund account. A "final determination" of the Internal Revenue Service or
a court of competent jurisdiction for purposes of this subsection is a
determination in writing by said Service or court ordering the payment of
additional tax, reporting of additional gross income or otherwise requiring
Deferred Amounts to be included in gross income, which is not appealable or
which the Director does not appeal within the time period prescribed for
appeals.

        c.     The Committee may, in its discretion, accelerate payments to a
Director in an amount up to fifty percent (50%) of the Director's Account
balance in the event of demonstrated severe financial hardship (or any similar
circumstances under which a payment would be permitted without causing the
imposition of federal income taxes on the Director's remaining Account balance
or any other Director's Account balance that has not been distributed, pursuant
to Revenue Procedure 92-65 or any successor Revenue Procedure, Revenue Ruling,
regulation or other applicable administrative determination issued by the
Internal Revenue Service). Any such payments made will be limited to the amount
needed to meet the demonstrated financial need of the Director and shall be made
in cash. A Director seeking a financial hardship withdrawal from his or her
Account must request a hearing with the Committee or its designee to discuss the
facts needed for the Committee to render a decision.

        d.     A Director may, by written request on a form provided by the
Committee, withdraw all or any portion of any of such Director's Account
balance, provided that such Director shall forfeit 10% of the amount withdrawn
as a penalty. This amount shall be (i) in kind, in the case of Deferred Amounts
deemed invested in Common Stock or relating to Eligible Equity Amounts and
(ii) in cash, in the case of Deferred Amounts deemed invested in a money market
mutual fund account.

5

--------------------------------------------------------------------------------




        6. BENEFICIARY.    

        a.     In the event of a Director's death, payments shall be made to the
person or persons (including a trustee or trustees) named in the last written
instrument signed by the Director and received by the Committee prior to the
Director's death, or if the Director fails to so name any person, the amounts
shall be paid to the Director's estate or the appropriate distributee thereof in
accordance with applicable law. The Committee's determination with respect to
making any payments due hereunder in accordance with what the Committee believes
to be such last written instrument received by it shall be binding on a deceased
Director's estate, beneficiaries, heirs, assigns, trusts and legal
representatives.

        b.     Payments due to a legally incompetent person may be made in any
of the following ways as the Committee shall determine in its sole discretion:

          (i)  directly to such incompetent person;

         (ii)  to the legal representative of such incompetent person; or

        (iii)  to a near relative of the incompetent person to be held in trust
for such incompetent person.

        c.     Except as otherwise provided in subsections a. and b. above, all
payments to persons entitled to benefits hereunder shall be made to such persons
in person or upon their personal receipt or endorsement, and shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of such person or
such person's beneficiaries.

        d.     All payments to persons entitled to benefits hereunder shall be
made out of the Company's general assets and shall be the sole obligations of
the Company, except to the extent that such payments are made out of the Trust.
A Director's hypothetical Account balance represents a mere promise to pay
benefits in the future and it is the intention of the parties that all amounts
deferred under this Plan shall be "unfunded" for tax purposes (and for the
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA")).

        7. CLAIMS PROCEDURES.    

        a.     Presentation of Claim. Any Director or beneficiary of a deceased
Director or duly authorized representative of either (such Director or
beneficiary or duly authorized representative being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts (i) credited to (or deducted from) such Claimant's
Account or (ii) distributable to such Claimant from the Claimant's Account. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. The claim must state with particularity the benefit determination
desired by the Claimant.

        b.     Notification of Decision. The Committee shall consider a
Claimant's claim within a reasonable time, but not later than ninety (90) days
after receipt of the claim by the Committee, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing the
claim is required, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90)-day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. Once the benefit determination is
made in accordance with

6

--------------------------------------------------------------------------------




the foregoing, the Committee shall notify the Claimant in writing that the
Claimant's requested benefit determination has been made and:

          (i)  that the claim has been allowed in full; or

         (ii)  that the Committee has reached a conclusion adverse, in whole or
in part, to the Claimant's requested benefit determination. The Committee's
notice of adverse benefit determination must be written in a manner calculated
to be understood by the Claimant, and it must contain:

        A. the specific reason(s) for the adverse benefit determination;

        B. reference to the specific provisions of this Plan upon which such
adverse benefit determination was based;

        C. a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

        D. a description of this Plan's claim review procedures set forth in
Section 7c. and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

        c.     Review of a Denied Claim. Within sixty (60) days after receiving
a notice from the Committee of an adverse benefit determination, a Claimant may
file with the Compensation Committee (the "Compensation Committee") of the Board
a written request for a review of such adverse determination. Thereafter, but
not later than thirty (30) days after the review procedure began, the Claimant:

          (i)  may submit written comments, documents, records and other
information relating to the claim for benefits;

         (ii)  shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant's claim; and

        (iii)  may request a hearing, which the Board, in its discretion, may
grant.

        The Compensation Committee shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

        d.     Decision on Review. The Compensation Committee shall render its
decision on review within a reasonable time, and not later than sixty (60) days
after the receipt of the Claimant's review request, unless a hearing is held or
other special circumstances require additional time, in which case the
Compensation Committee's decision must be rendered within one hundred twenty
(120) days after the receipt of the Claimant's review request. If the
Compensation Committee determines that an extension of time for processing the
review is required, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60)-day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Compensation Committee expects to render the benefit determination on review.
The Compensation Committee's decision must be written in a manner calculated to
be understood by the Claimant and it must contain:

          (i)  specific reasons for the decision;

         (ii)  reference to the specific Plan provisions upon which the decision
was based;

7

--------------------------------------------------------------------------------




        (iii)  a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's claim;

        (iv)  a statement of the Claimant's right to bring an action under ERISA
Section 502(a) concerning an adverse benefit determination; and

         (v)  such other matters as the Compensation Committee deems relevant.

        For purposes of this Section 7, a document, record or other information
shall be considered "relevant" to a Claimant's claim if such document, record or
other information:

          (i)  was relied upon in making the benefit determination;

         (ii)  was submitted, considered or generated in the course of making
the benefit determination (without regard to whether such document, record or
other information was relied upon in making the benefit determination); or

        (iii)  demonstrates compliance with the administrative processes and
safeguards required under ERISA in making the benefit determination.

        8. MISCELLANEOUS.    

        a.     Except as limited by Section 6c. above and except that a Director
shall have a continuing power to designate a new beneficiary in the event of the
Director's death at any time prior to such death without the consent or approval
of any person theretofore named as Director's beneficiary by an instrument
meeting the requirements of Section 6a. above, this Plan shall be binding upon
and inure to the benefit of the Company and its successors and assigns and the
Directors and their respective estates, beneficiaries, heirs, assigns, trusts
and legal representatives. The term "successors" as used herein shall include
any corporation or other business entity which shall, whether by merger,
consolidation, purchase of assets or otherwise, acquire all or substantially all
of the business or assets of the Company, and successors of any such corporation
or other business entity.

        b.     Any notice given in connection with this document shall be in
writing and shall be delivered in person or by certified or registered mail,
return receipt requested. Any notice given by certified or registered mail shall
be deemed to have been given upon the date of delivery indicated on the return
receipt, if correctly addressed.

        c.     Nothing in this document shall interfere with the rights of any
employee Director to participate or share in any profit sharing or pension plan
which is now in force or which may at some future time become a recognized plan
of the Company.

        d.     Nothing in this document shall be construed as an employment
agreement nor as in any way impairing the right of the Company, the Board or any
committee thereof, the board of any subsidiary on which the Director serves or
the shareholders of the Company or any such subsidiary to remove the Director
from service as a director, to refuse to renominate or reelect such person as a
director or to enforce the duly adopted retirement policies of the Company or
such subsidiary.

        9. TERMINATION OR AMENDMENT.    Prior to a Change in Control, the Board
may, in its discretion, terminate or amend this Plan at any time, provided,
however, that no such termination or amendment shall (without such Director's
consent) alter any Director's right to payments of amounts previously credited
to such Director's Account or delay the time at which a Director is entitled to
receive distributions with respect to such Director's Account balance. After the
occurrence of a Change in Control, no amendment to this Plan may be made that
would adversely affect the rights of any Director without the consent of such
Director, except for such changes that the Board reasonably determines, upon the
advice of nationally recognized tax counsel, are necessary to fulfill the intent
of

8

--------------------------------------------------------------------------------

this Plan to defer federal income taxation of Directors' Accounts until such
Accounts are paid in accordance with the terms of this Plan. After the
occurrence of a Change in Control, the Board may at any time terminate this Plan
in its entirety, in which event no new Deferred Amounts shall be allowed to be
made, but the obligations of the Company under this Plan, under existing
Deferred Amounts and under the Trust shall continue.

        10. TERMS.    Use of the masculine, feminine and neuter pronouns in this
Plan are intended to be interchangeable and use of the singular will include the
plural, unless the context clearly indicates otherwise.

        11. CAPTIONS.    The captions of the sections, subsections and
paragraphs of this Plan are for convenience of reference only and shall not
control or affect the meaning or construction of any of the provisions of this
Plan.

        12. GOVERNING LAW/STANDARD OF REVIEW.    This Plan shall be governed by
the laws of the United States and, to the extent not preempted thereby, the laws
of the State of California; provided, however, that after a Change in Control,
any court or tribunal that adjudicates any dispute, controversy or claim arising
between or among any Director and the Committee, Compensation Committee, Board,
Company or any of their delegates, successors or assigns, relating to or
concerning the provisions of this Plan, will apply a de novo standard of review
to any determinations made after a Change in Control by such person. Such de
novo standard shall apply notwithstanding the grant of full discretion hereunder
to any such person or the characterization of any decision by such person as
final, binding or conclusive on any party.

        13. VALIDITY.    The illegality or invalidity of any provision of this
Plan shall not affect its remaining parts, but this Plan shall be construed and
enforced without such illegal or invalid provisions.

        IN WITNESS WHEREOF, the Company has caused this First Community Bancorp
Directors Deferred Compensation Plan to be amended and restated as of the 29th
of August, 2003.


 
 
FIRST COMMUNITY BANCORP
 
 
By:
 
/s/  MICHAEL L. THOMPSON      

--------------------------------------------------------------------------------

        Name:   Michael L. Thompson         Title:   Executive Vice President
and
Director, Human Resources

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

